Title: George Washington to the Senate and the House of Representatives, [14] December 1793
From: Washington, George,Jefferson, Thomas
To: Congress



Gentlemen of the Senate & of the House of Representatives
United States December. [14] 1793.

The situation of affairs in Europe, in the course of the year 1790. having rendered it possible that a moment might arrive favorable for the arrangement of our unsettled matters with Spain, it was thought proper to prepare our representative at that court to avail us of it. A confidential person was therefore dispatched to be the bearer of instructions to him, and to supply by verbal communications any additional information of which he might find himself in need. The government of France was at the same time applied to for it’s aid and influence in this negociation. Events however took a turn which did not present the occasion hoped for.
About the close of the ensuing year, I was informed through the representatives of Spain here, that their government would be willing to renew at Madrid the former conferences on these subjects. Tho’ the transfer of scene was not what would have been desired, yet I did not think it important enough to reject the proposition; and therefore, with the advice and consent of the Senate, I appointed Commissioners plenipotentiary for negociating and concluding a treaty with that country on the several subjects of boundary, navigation and commerce, and gave them the instructions now communicated. Before these negociations however could be got into train, the new troubles which had arisen in Europe had produced new combinations among the powers there, the effects of which are but too visible in the proceedings now laid before you.
In the mean time some other points of discussion had arisen with that country, to wit, the restitution of property escaping into the territories of each other, the mutual exchange of fugitives from justice, and above all the mutual interferences with the Indians lying between us. I had the best reason to believe that the hostilities threatened and exercised by the Southern Indians on our border were excited by the Agents of that government. Representations were thereon directed to be made, by our Commissioners, to the Spanish government, and a proposal to cultivate with good faith the peace of each other with those people. In the mean time, corresponding suspicions were entertained, or pretended to be entertained on their part, of like hostile excitements by our agents to disturb their peace with the same nations. These were brought forward by the representatives of Spain here, in a stile which could not fail to produce attention. A claim of patronage and protection
 of those Indians was asserted, a mediation between them and us, by that sovereign, assumed, their boundaries with us made a subject of his interference, and at length, at the very moment when these savages were committing daily inroads on our frontier, we were informed by them that ‘the continuation of the peace, good harmony, and perfect friendship of the two nations was very problematical for the future unless the US. should take more convenient measures and of greater energy than those adopted for a long time past.’
If their previous correspondence had worn the appearance of a desire to urge on a disagreement, this last declaration left no room to evade it, since it could not be conceived we would submit to the scalping knife and tomahawk of the savage, without any resistance. I thought it time therefore to know if these were the views of their sovereign, and dispatched a special messenger with instructions to our commissioners which are among the papers now communicated. Their last letter gives us reason to expect very shortly to know the result.—I must add that the Spanish representatives here, perceiving that their last communication had made considerable impression, endeavored to abate this by some subsequent professions which being also among the communications to the legislature, they will be able to form their own conclusions.
